Title: General Orders, 28 May 1776
From: Washington, George
To: 



Head Quarters, New York, May 28th 1776
Parole Lynn.Countersign Salem.


Col. Prescott’s Regiment to be mustered at nine O’Clock, Thursday Morning, on their regimental parade.
Three men from each regiment in the three Brigades, of Genl Heath, Spencer and Lord Stirling, together with two Subalterns and two Serjeants—to parade at Genl Putnam’s quarters, to morrow morning at six o’clock—these men are to be such as understand rowing.
The General Court Martial of which Colonel Ritzema was President, is dissolved, and the Officers to return to their ordinary duty.
A Wheelwright from each regiment, in the three Brigades abovementioned, to parade in front of the Laboratory, at eight o’clock in the morning, and receive their orders from Mr Hughes, Assi[s]tant Quarter Master General.
After Orders. May 28th 1776[.] A Serjeant, Corporal and twelve men to be immediately detached from the upper Barrack Guard, to Powles Hook, who are to guard the works there, and secure the working tools: This detachment to be immediately

replaced by a like number from any one brigade; who will be allowed their quota in to morrow’s detail, from henceforward the guard at Powles-hook, are to take with them four days provision, and to be relieved every fourth day, commencing to morrow.
